Order entered December 27, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01684-CV

             GLYNNWOOD BOWMAN, INDIVIDUALLY, ET AL., Appellants

                                              V.

        THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. F/K/A
      THE BANK OF NEW YORK TRUST COMPANY, N.A. AS SUCCESSOR TO
    JP MORGAN CHASE BANK, N.A. AS TRUSTEE FOR RAMP 2006RS4, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-01134

                                          ORDER
       We GRANT appellants’ December 10, 2013 motion for an extension of time to file a

notice of appeal. The notice of appeal filed by appellants on December 8, 2013 is deemed timely

for jurisdictional purposes.


                                                    /s/   ADA BROWN
                                                          JUSTICE